Citation Nr: 0728074	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-13 728	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Propriety of the rating reduction for service-connected 
prostate cancer from 100 percent to 40 percent.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
January 2005.  During the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), found that the VCAA notice requirements applied 
to all elements of a claim.  

In his April 2005 VA Form 9 the veteran requested a personal 
Board hearing at the RO.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2006), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  
The veteran failed, without apparent cause, to appear for a 
scheduled hearing in March 2007.  Generally, with such action 
his request for a Board hearing would be considered as having 
been withdrawn.  See 38 C.F.R. § 20.704 (2006).  The Board 
notes, however, that correspondence sent to the veteran 
notifying him of his hearing appears to have been sent to an 
incorrect address.  Therefore, additional action is required 
in this case to provide the veteran a personal hearing.

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
Travel Board hearing at the RO as soon as 
it may be feasible.  Appropriate action 
should be taken to verify the veteran's 
correct mailing address before providing 
notice of any scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


